Citation Nr: 0729026	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas in which the RO denied, amongst other 
issues, service connection for diabetes mellitus and service 
connection for left ear hearing loss.  The veteran, who 
served on active duty from June 1958 to June 1962, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
In an August 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus and remanded his claim for service connection for 
left ear hearing loss.  The development requested in the 
Board's remand order has now been completed; and the issue of 
entitlement to service connection for left ear hearing loss 
has been returned to the Board for further review.  

In terms of the veteran's diabetes mellitus claim, the 
veteran appealed the Board's August 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In September 2006, the Court partially vacated 
and remanded the Board's August 2005 decision in light of a 
Joint Motion to Remand submitted by the parties. See 
September 2006 Joint Motion for Remand; September 2006 Court 
order.  As such, the appeal as to the issue of service 
connection for diabetes mellitus has been returned to the 
Board for compliance with the instructions set forth in the 
September 2006 Joint Motion to Remand.  In order to comply 
with the instructions set forth in the motion, the Board 
hereby REMANDS the issue of entitlement to service connection 
for diabetes mellitus to the RO via the Appeals Management 
Center (AMC) in Washington, DC.; and this issue will be 
addressed  in the REMAND portion of the decision below. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of entitlement to service 
connection for left ear hearing loss has been obtained.

2.  Left ear hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Prior to the adjudication of the veteran's claim, a letter 
dated in December 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his service connection hearing 
loss claim.  The December 2002 letter informed the veteran 
that additional information or evidence was needed to support 
his service connection claim; and asked the veteran to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  To the extent the 2002 letter was 
deficient in any respect, the veteran was provided a second 
VCAA notice informing him of the evidence necessary to 
substantiate his left ear hearing loss claim in October 2005.  
That was followed by readjudication in a February 2007 
supplemental statement of the case.

The veteran's service medical records, VA treatment records 
and available private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The veteran was afforded 
two VA examinations in connection with his hearing loss claim 
in October 2003 and October 2005. 38 C.F.R. § 3.159(c)(4).  

In addition to the foregoing, the Board observes that the RO 
provided an explanation of disability ratings and effective 
dates to the veteran in a February 2007 Supplemental 
Statement of the Case. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
left ear hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned to that 
claim are rendered moot, and no further notice is needed. Id.  

B.  Service connection for left ear hearing loss 

The veteran contends he is entitled to service connection for 
left ear hearing loss he believes manifested as a result of 
noise exposure in service.  Specifically, the veteran reports 
that he was exposed to acoustic trauma in service while 
working 
(1) as a parachute rigger recovering and repacking parachutes 
from B-52 aircraft on their return from flight missions and 
(2) while participating on a service shooting team. April 
2005 BVA hearing transcript, pgs. 3-6.  While viewing the 
evidence in the light most favorable to the veteran in this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim; and as such, the appeal as to 
this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 



The evidence in this case shows the veteran has left ear 
hearing loss that constitutes a current disability for VA 
purposes.  According to the most recent medical evidence of 
record, the veteran experiences left ear puretone decibel 
losses of 30 decibels at the 500-Hertz range, 50 decibels at 
the 1000-Hertz range, 75 decibels at the 2000-Hertz range, 90 
decibels at the 3000-Hertz range, and 85 decibels at the 
4000-Hertz range. See October 2005 VA examination report, p. 
2.  He has been diagnosed with mild-to-profound sensorineural 
hearing loss. Id.  This evidence fulfills the requirements of 
the first element of the service connection test.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes the veteran's 
service records confirm that he served as a parachute rigger 
in service and that he was stationed in Guam from August 1959 
to January 1961. See DD Form 214; personnel records.  As part 
of his duties as a parachute rigger, the veteran testified 
that he had to pack and repack parachutes used on B-47 
airplanes. April 2005 hearing transcript, p. 3.  He indicated 
that he often performed these duties while on the flight 
line, where he was exposed to the loud noise of service 
planes that were coming in and going out of the base. Id., 
pgs. 3-4.  Given the nature of the veteran's service duties 
as a parachute rigger, the RO essentially conceded that the 
veteran was exposed to acoustic trauma during service. See 
February 2004 rating decision (RO granted service connection 
for right ear hearing loss and tinnitus).  The Board finds 
the RO's determination to be correct in light of the fact 
that in each case where a veteran is seeking service 
connection for a disability, due consideration is supposed to 
be given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medial and lay evidence. See 38 C.F.R. § 3.303.  
Applying this general rule to the facts of this claim, the 
Board finds that the veteran is entitled to an 
acknowledgement that he was exposed to acoustic noise trauma.

However, even through it is conceded that the veteran was 
exposed to noise trauma during his period of service, the 
veteran's service medical records ultimately do not support 
his claim because they show that at the times the veteran's 
hearing was examined upon his enlistment and separation from 
service, the veteran's left ear hearing was within the normal 
range.  Specifically, the Board observes that the veteran's 
June 1958 enlistment service examination reported no 
complaints, treatment or diagnoses of hearing loss or hearing 
problems.  In fact, the veteran's hearing was found to be 
normal pursuant to a whispered voice test administered at 
that time. See June 1958 report of medical examination 
(Hearing: Right WV 15/15; Left WV 15/15).  In addition, the 
veteran's "PULHES" physical profile noted his hearing to be 
normal as well: 

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Lastly, the Board 
observes that although there are no findings reported in the 
veteran's enlistment examination under the section designated 
for audiometer testing, an undated Bekesy audiogram is 
stapled to this examination report and an October 2005 VA 
examiner who reviewed the audiogram opined that the audiogram 
reflected normal left ear hearing. June 1958 report of 
medical examination with attachment; October 2005 VA 
examination report, p.5.  Thus, the evidence of record 
indicates that the veteran's left ear hearing was normal upon 
his entrance into service.  

The veteran's actual service medical records do not reflect 
any treatment or diagnoses pertaining to the veteran's 
hearing during his period of service. See service medical 
records dated from September 1958 to May 1962.  The veteran's 
separation examination from service included a clinical 
examination of the ears that was found to be normal and 
audiological testing that was also noted to be normal.


May 1962 report of medical examination.  Specifically, the 
veteran's audiological separation examination revealed the 
following:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
N/A
0

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA). Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI). In order to 
facilitate data comparison for VA purposes, ASA standards 
noted in service medical records dated prior to November 1, 
1967 must be converted to ISO-ANSI standards.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units. The military audiogram in this 
case conducted in 1962 must be converted from ASA to ISO 
units. Essentially, that means adding 10 decibels to the 
reported findings in most frequencies, the exceptions being 
adding 15 decibels at 500 Hertz and 5 decibels at 4000 Hertz.  
However, even doing that in this case, the veteran's hearing 
acuity was still within normal limits.  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

In addition to the foregoing, the veteran completed a report 
of medical history form at the time of his separation from 
service. May 1962 report of medical history.  In that form, 
the veteran denied experiencing ear symptomatology that could 
be associated with his current hearing loss, namely ear 
trouble or running ears. Id.  

Thus, a comparison of the veteran's separation examination 
report and medical history form to his enlistment examination 
report reveals no evidence that the veteran actually 
developed left ear hearing loss during his period of service.  
Therefore, even when one presumes that the veteran was 
exposed to traumatic noise while in service, the veteran's 
service medical records are ultimately not supportive of his 
claim in that they fail to factually show that the veteran 
experienced left ear hearing loss at the time he separated 
from service as a result of this noise exposure. 

The veteran's post-service medical records also do not 
support his claim in that they first document hearing loss in 
July 2002, almost forty years after the veteran separated 
from service. See VA medical records.  Additional evidence 
against the veteran's claim consists of two VA audiological 
examination reports that directly addressed the medical 
question as to the etiology of the veteran's left ear hearing 
loss.  In this regard, the Board observes that the veteran 
was examined in October 2003 in connection with his hearing 
loss claim.  After the examiner reviewed the veteran's claims 
file and performed an audiological examination, she opined 
that the veteran's left ear hearing loss was not 
etiologically related to any incident or injury in service.  
However, the examiner failed to provide a rationale for her 
opinion.  The Board remanded the veteran's claim to the RO in 
order for a rationale to be provided as to the examiner's 
medical opinion.  Such an opinion was provided in October 
2005.  

The October 2005 VA examination was performed by a different 
VA audiologist. See October 2005 VA examination report.  This 
audiologist also reviewed the veteran's claims file and 
medical records and performed an audiological examination.  
Thereafter, the audiologist opined that the veteran's left 
ear hearing loss was not as least as likely as not caused by 
any events that occurred during active duty. Id., p. 4.  The 
examiner based her opinion on her review of the veteran's 
claims file and specifically referenced the veteran's May 
1962 service separation examination that showed normal 
hearing sensitivity in support thereof. Id., pgs. 4-5.     

The Board finds the VA examination reports of record to be 
dispositive in this case since they are the only competent 
medical evidence of record addressing the claimed 
relationship between the veteran's current left ear hearing 
loss and his period of service.  The Board observes that 
there is no medical evidence of record contradicting the VA 
examiners' opinions.  The only opinion of record associating 
the veteran's left ear hearing loss with his presumed noise 
exposure in service is that of the veteran. See April 2005 
BVA hearing transcript, p. 8 (veteran testified that no 
doctors have stated his left ear hearing loss could be 
related to service).  Unfortunately, the veteran's opinion as 
to the cause of his current hearing loss is insufficient 
evidence to rebut the VA medical opinions of record since the 
veteran has not been shown to have the requisite training or 
expertise to offer an opinion that requires medical 
expertise, such as the etiology of his disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the Board 
finds that the October 2003 and October 2005 VA medical 
opinions are not only persuasive and credible, but 
uncontroverted.  As such, the third element of the service 
connection test (a nexus between the current disability and 
the in-service event) has not been fulfilled in this case.  
Absent such evidence, service connection for left ear hearing 
loss must be denied.  Service connection on a presumptive 
basis is also not warranted since the appellant's left ear 
hearing loss appears to have been diagnosed for the first 
time in July 2002, almost 40 years after the veteran 
separated from service. 

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for left ear hearing loss, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

A review of the record with respect to the veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II, discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that the veteran's service 
personnel records show that he was stationed at Andersen Air 
Force Base in Guam from August 1959 to January 1961. See 
record of military assignments; service personnel records.  
The veteran essentially contends that he is entitled to 
service connection for diabetes mellitus on the basis that he 
was exposed to Agent Orange, jet fuel, and/or other chemicals 
while stationed at Andersen Air Force Base.  He testified 
that he believes that he was exposed to the above-referenced 
chemicals while working in a service facility on the base 
that housed brightly colored barrels that smelled like 
chemicals.  He also asserts exposure to various other 
chemicals during service while resurfacing an elevator. See 
April 2005 BVA hearing transcript, pgs. 9-12.   

As discussed in the Board's August 2005 decision, there 
presently is no evidence of record indicating that the 
veteran was actually exposed to Agent Orange in service.  The 
veteran cannot state that he ever saw Agent Orange, only that 
he saw brightly colored barrels of some type of chemical. 
Id., p. 10.  Prior to denying the veteran's claim for 
diabetes mellitus, the Board reviewed all evidence of record 
and denied the veteran's claim after assuming for the sake of 
argument that the veteran had been exposed to some type of 
chemical during service on the basis that there was no 
medical evidence attributing the veteran's diabetes mellitus 
to exposure to any chemical in service. August 2005 BVA 
decision, pgs. 6-7.  However, in a September 2006 Joint 
Motion to Remand, VA's General Counsel and the veteran's 
attorney argued that the Board erred in issuing its August 
2005 decision because VA failed in its duty to assist the 
veteran in developing his diabetes mellitus claim and also 
failed to provide an adequate statement of reasons or bases 
for its findings of fact and conclusions of law in its 
decision. See September 2006 Joint Motion for Partial Remand, 
p. 1.  

Specifically, in the September 2006 Joint Motion to Remand, 
the parties asserted that VA erred in not assisting the 
veteran in proving that he was actually exposed to Agent 
Orange through personal contact with aircraft in Guam that 
carried that chemical or through his proximity to unmarked 
orange and red barrels of unidentified chemicals during his 
service duties. Id., p. 3.  The parties contended that if 
such actual exposure could be shown, the veteran may be 
entitled to service connection for diabetes mellitus on a 
presumptive basis pursuant to 38 C.F.R. § 3.309 (e). Id., p. 
2.  In addition, the parties argued that the Board erred in 
not mentioning any efforts on the part of the RO to determine 
whether Agent Orange or other herbicides were stored, tested, 
used or destroyed in Guam during the veteran's service there. 
Id., p. 3.  Lastly, the parties asserted error in that there 
was no evidence of any consultation of the Department of 
Defense's inventory regarding the use or storage of Agent 
Orange. Id.  As such, they requested that the Board's 
decision be partially vacated and remanded in order for the 
Board to provide adequate reasons and bases for its August 
2005 conclusion that the duty to assist was satisfied in this 
case, to include an explanation as to what actions were 
undertaken to verify whether the veteran was in fact exposed 
to Agent Orange or other chemicals during service. Id.  

In its September 2006 order, the Court granted the September 
2006 Joint Motion to Remand and ordered that the Board comply 
with the instructions set forth therein.  Therefore, since a 
review of the record in this case does not indicate that any 
actions were taken by the RO to verify the veteran's alleged 
exposure to Agent Orange and other chemicals while stationed 
at Andersen Air Force Base in Guam, the Board has no choice 
but to remand this claim for further development.  

Therefore, the case is REMANDED to the RO for the purpose of 
completing the directives set forth in the September 2006 
Joint Motion to Remand.  Specifically, the RO is instructed 
to pursue the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



2.  The RO should undertake efforts to 
confirm whether the veteran was exposed 
to Agent Orange and/or other herbicides 
while stationed at Andersen Air Force 
Base during the period from August 1959 
to January 1961.  As part of these 
efforts, the RO should investigate 
whether chemicals (to include Agent 
Orange) were stored, tested, used or 
destroyed in Guam during the veteran's 
service there.  The investigation 
should include, but not be limited to, 
(a) contacting Andersen Air Force Base 
and requesting that a search be 
performed for any available records 
pertaining to the housing, use or 
storage of chemicals on the base during 
the veteran's period of service there 
and (b) contacting the Department of 
Defense and requesting information as 
to their inventory of Agent Orange and 
whether Agent Orange was used or stored 
at Andersen Air Force Base during the 
veteran's period of service in Guam.  
Any additional efforts determined by 
the RO to be necessary in corroborating 
the veteran's allegations should also 
be undertaken.        

3.  If the evidence indicates that the 
veteran was exposed to a specific 
chemical (other than Agent Orange) 
through personal contact with aircraft 
in Guam, his proximity to unmarked 
orange and red barrels during his 
service duties or through some other 
means, the veteran's case should be 
referred to a VA examiner for a medical 
opinion as to whether it is at least as 
likely as not that the veteran has 
diabetes mellitus that is due to 
exposure to chemicals in service or is 
otherwise related to the veteran's 
military service.  If the examiner is 
unable to respond to this question 
without examination of the veteran, 
such examination should be afforded the 
veteran.  A rationale should be 
provided for the expressed opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


